               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 JULIAN R. BLACKSHEAR,

                      Plaintiff,
                                                     Case No. 18-CV-1449-JPS
 v.

 DR. KREMBS, PAUL S. KEMPER, DR.
 CASTILLIO, NURSE CHRIS, NURSE                                       ORDER
 AMY, NURSE JESSICA, HSU
 MANAGER FRAISER, HSU
 MANAGER VASQUEZ, SECURITY
 DIRECTOR WELLS, CAPTAIN
 MICHAEL GIERNOTH, JASEN
 ALDANNA, JOHN/JANE DOE
 DOCTOR AT DCI, and JOHN/JANE
 DOE NURSE AT DCI,

                      Defendants.


       Plaintiff Julian R. Blackshear, a prisoner proceeding pro se, filed a

complaint in the above-captioned action along with a request to proceed in

forma pauperis. (Docket #1 and #2). The Court assessed an initial partial filing

fee (“IPFF”) of $1.21 and ordered that it be paid on or before October 12,

2018. (Docket #5). Plaintiff has now requested that he be permitted to use

funds from his release account to satisfy the IPFF. (Docket #7).

       “A release account is a restricted account maintained by the

Wisconsin Department of Corrections to be used upon the prisoner’s

release from custody upon completion of his sentence.” Wilson v. Anderson,

Case No. 14-C-798, 2014 WL 3671878 at *3 (E.D. Wis. July 23, 2014) (citing

Wis. Adm. Code § DOC 309.466). Given the purpose of the release account,

federal courts do not deem it prudent to focus on that account as the source
of funds to satisfy the full filing fee payment requirements. Smith v.

Huibregtse, 151 F. Supp. 2d 1040, 1042 (E.D. Wis. 2001). As the Seventh

Circuit has instructed, “like any other civil litigant, [a prisoner] must decide

which of [his] legal actions is important enough to fund,” Lindell v.

McCallum, 352 F.3d 1107, 1111 (7th Cir. 2003); thus, if a prisoner concludes

that “the limitations on his funds prevent him from prosecuting [a] case

with the full vigor he wishes to prosecute it, he is free to choose to dismiss

it voluntarily and bring it at a later date.” Williams v. Berge, No. 02-CV-10,

2002 WL 32350026, at *8 (W.D. Wis. Apr. 30, 2002).

       In light of the foregoing, the Court will not permit Plaintiff to tap

into his release account for the entirety of his filing fee or other litigation

costs. However, the Court will grant Plaintiff permission to use funds from

his release account solely for the purpose of paying the IPFF. Within ten

days of the entry of this Order, Plaintiff shall ensure that the IPFF of $1.21

is paid to the Clerk of the Court.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion to use his release account

funds to pay the initial partial filing fee (Docket #7) be and the same is

hereby GRANTED;

       IT IS FURTHER ORDERED that the Secretary of the Wisconsin

Department of Corrections or his designee shall release $1.21 from

Plaintiff’s release account for payment of the initial partial filing fee;

       IT IS FURTHER ORDERED that Plaintiff’s deadline to pay the

initial partial filing fee be and the same is hereby EXTENDED to ten days

after the entry of this Order; and

       IT IS FURTHER ORDERED that copies of this Order be sent to the

officer in charge of the agency where Plaintiff is confined.


                                  Page 2 of 3
Dated at Milwaukee, Wisconsin, this 15th day of October, 2018.

                          BY THE COURT:



                          ____________________________________
                          J. P. Stadtmueller
                          U.S. District Judge




                        Page 3 of 3
